                       IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA


    LUNA ECLIPS,

                             Plaintiff,

                        v.

    EARL HOUSER, et al.,                      Case No. 3:19-cv-197-SLG-MMS

                             Defendants.


                                    ORDER OF DISMISSAL

         Before the Court at Docket 3 is Plaintiff Luna Eclips’ Motion to Amend

Caption to Include Additional Defendants at GCCC. At Docket 9, The Honorable

Magistrate Judge Matthew M. Scoble directed Mr. Eclips to file an amended

complaint or a notice of voluntary dismissal by November 10, 2019. Because

neither has been submitted, at Docket 11 Judge Scoble issued his Final Report

and Recommendation with the recommendation that the case be dismissed and

all pending motions be denied as moot.

         The matter is now before this Court pursuant to 28 U.S.C. § 636(b)(1). That

statute provides that a district court “may accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.”1 A court is

to “make a de novo determination of those portions of the magistrate judge’s report




1
    28 U.S.C. § 636(b)(1).
or specified proposed findings or recommendations to which objection is made.” 2

But as to those topics on which no objections are filed, “[n]either the Constitution

nor [28U.S.C. § 636(b)(1)] requires a district judge to review, de novo, findings and

recommendations that the parties themselves accept as correct.”3

          The magistrate judge recommended that the Court dismiss the case and

that all pending motions, including the motion at Docket 3 to Amend Caption to

Include Additional Defendants at GCCC, be denied as moot. The Court has

reviewed the Final Report and Recommendation and agrees with its analysis.

Accordingly, the Court adopts the Final Report and Recommendation, and IT IS

ORDERED that the case is DISMISSED and all pending motions be DENIED as

moot.

          The Clerk of Court is directed to enter a final judgment accordingly.

          DATED this 2nd day of December, 2019 at Anchorage, Alaska.

                                                   /s/ Sharon L. Gleason
                                                   UNITED STATES DISTRICT JUDGE




2
    Id.
3
  United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003); see also Thomas v. Arn,
474 U.S. 140, 150 (1985) (“It does not appear that Congress intended to require district court
review of a magistrate’s factual or legal conclusions, under a de novo or any other standard,
when neither party objects to those findings.”).

Case No. 3:19-cv-00197-SLG-MMS, Eclips v. Houser, et al.
Order of Dismissal
Page 2 of 2
